CRONE, Judge,
concurring in result.
In decisions involving visitation, the best interests of the child are the primary consideration. Matter of Paternity of Joe, 486 N.E.2d 1052, 1055 n. 1 (Ind.Ct.App.1985). In this case, a conscientious trial judge painstakingly considered the evidence presented by both sides and concluded that. granting J.D.'s petition to establish visitation with his biological daughter, AH., was in AH.'s best interest. This conclusion was partly based on the court's determination that J.D. had "acted in the role of a defacto parent" after A.H. was adopted by her maternal grandparents and had "developed a father-daughter relationship" with her. Trial Court's Order at 8. J.D. married A.H.'s mother, J.S., and fathered AH.'s sibling, E.D. The trial court found that J.D.'s custodial relationship with A.H. "continued unabated" until he separated from J.S. and that he continued to have "regular contact" with AH. until J.S. married her current husband. Id. at 9. All of this occurred after J.Ds in-laws adopted A.H. in order to provide medical insurance and health *1112care for her. The court found that it would not be in A.H.'s best interest "to continue as the parties have in the past without an enforceable definition of [J.D.'s access rights] because such a practice has resulted in [A.H.] being exposed to disagreements in her presence between folks that she holds dear." Id. at 11. The court further found that the potential for AH. to experience a sense of abandonment by J.D. "is made more poignant by the fact that her sister [E.D.] continues to have regular consistent and defined visitation with her Father, [J.D.]-the man [A.H.] identified as her own father until she got a 'New Father' when [J.S.] remarried." Id.
If the best interests of the child are to have any meaning in this situation, and if the law is to bear any resemblance to logic, then the trial court's order should be affirmed. The majority reluctantly concludes that it may not, holding that Indiana Code Section 31-19-16-2 is "the "exclusive means by which a birth parent [may] aequire postadoption visitation rights." Op. at 1111 (citing In re Visitation of A.R., 723 N.E.2d at 479). I respectfully disagree with my colleagues' reliance on A.R., in which the court stated that it
[did] not believe that the legislature intended that a birth parent's failure to comply with Ind.Code § 31-19-16-2, resulting in the forfeiture of his or her newly-created right to post-adoption contact, should subsequently act as a means for that birth parent, under the guise of a non-parent third party, to cireumvent the statute's requirements.
723 N.E.2d at 479. In my view, this statement casts unwarranted aspersions on devoted biological parents like J.D. and fails to anticipate seenarios like the instant ease, in which the birth father had been assured of postadoption contact with his child, married and resided with the child's birth mother for several years, fathered another infant with the child's birth mother, and even petitioned to the adopt the child. Given the infinite variety of fact situations that arise in the family law context, I believe that trial courts should be given sufficient flexibility to ensure that the best interests of the child are served in every case.
Unfortunately, I do not believe that such flexibility currently exists in this case. I must reluctantly concur in the majority's reversal of the trial court's order, believing that it is compelled by our supreme court's decision in In re Paternity of K.I., 903 N.E.2d 453 (Ind.2009). See Garry v. State, 502 N.E.2d 497, 499 (Ind.Ct.App.1986) ("[Wle are an intermediate appellate court and, as such, we are bound to follow the rulings of our supreme court."). In KL, our supreme court stated that a person's de facto custodian status "bears only on the question of custody" and that
[tlhe apparent intent of the de facto custodian statute is to clarify that a third party may have standing in certain custody proceedings, and that it may be in a'child's best interests to be placed in that party's custody. The statute is silent on the question of visitation. In a modification proceeding, onee the trial court determines that it is in the child's best interest that custody be granted to the natural parent, we must look elsewhere for guidance on whether and to what extent a third party may be granted visitation.
Id. at 461-62 (citation omitted).
This case illustrates the inequity of carrying KL's holding to its illogical conclusion. Here, J.D. is not seeking custody of A.H. pursuant to any of the de facto custodian statutes, although he could have done so pursuant to Indiana Code Section 31-17-2-3.3 Instead; he is seeking only visita*1113tion, one of the incidents of custodianship, which is much less intrusive. Pursuant to the dictates of K.I., we "must look elsewhere for guidance on whether and to what extent [J.D.] may be granted visitation." Id. at 462. Try as I might, I have found no basis for granting J.D. visitation under Indiana law.4
This makes no sense. J.D. should not be placed in an all-or-nothing position based on cireumstances almost entirely beyond his control. Why should trial courts have the legal authority in situations such as this to grant a birth parent custody but not any form of visitation? The prospect of denying J.D.'s petition to establish visitation with A.H. is especially troubling, given that he is entitled to visitation with her sister, E.D. As the trial court correctly observed, preserving the status quo cannot be in A.H.'s best interests, and it will almost certainly have a negative impact on the relationship between AH. and E.D. Sometimes, when we must write an opinion using initials instead of names, the impersonality tends to diminish the very real human drama created by our decision. Today we are foreed to separate two young sisters on alternate weekends for no logical reason that I can discern. I believe that our legislature should review Indiana's visitation statutes and that our supreme court should reconsider its pronouncements in KJ. so that we may avoid equally unjust results in future cases..
KIRSCH, J., concurs.

. See Ind.Code § 31-17-2-3 ("A child custody proceeding is commenced in the court by: (1) *1113a parent by filing a petition under IC 31-15-2-4, IC 31-15-3-4, or IC 31-16-2-3; or (2) a person other than a parent by filing a petition seeking a determination of custody of the child."); see also Ind.Code § 31-17-2-8 ("'The court shall determine custody and enter a custody order in accordance with the best interests of the child.... The court shall consider all relevant factors, including the following: ... (8) Evidence that the child has been cared for by a de facto custodian, and if the evidence is sufficient, the court shall consider the factors described in section 8.5(b) of this chapter."); Ind.Code § 31-17-2-8.5 ("(a) This section applies only if the court finds by clear and convincing evidence that the child has been cared for by a de facto custodian. (b) In addition to the factors listed in section 8 of this chapter, the court shall consider the following factors in determining custody: (1) The wishes of the child's de facto custodian. (2) The extent to which the child has been cared for, nurtured, and supported by the de facto custodian. (3) The intent of the child's parent in placing the child with the de facto custodian. (4) The circumstances under which the child was allowed to remain in the custody of the de facto custodian.... (c) If a court determines that a child is in the custody of a de facto custodian, the court shall make the de facto custodian a party to the proceeding. (d) The court shall award custody of the child to the child's de facto custodian if the court determines that it is in the best interests of the child. (e) If the court awards custody of the child to the child's de facto custodian, the de facto custodian is considered to have legal custody of the child under Indiana law."); Ind.Code § 31-17-2-13 ("'The court may award legal custody of a child jointly if the court finds that an award of joint legal custody would be in the best interest of the child.").


. I agree with the maternal grandparents that the KJ. court "tacitly abrogated" our holding in Collins v. Gilbreath, 403 N.E.2d 921, on which the trial court partly relied in granting J.D.'s petition to establish visitation. Appel-lee's Br. at 20. That said, I believe that they improperly exalt form over substance in arguing that the trial court lacked authority to adjudicate J.D.'s petition to establish visitation because A.H. was not a child born to his marriage with J.S.